DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is in reply to the applicant’s argument dated 04/29/2021. Claim 20 has been amended.

Response to Arguments
Applicant’s arguments, see pages 1-3, filed 04/29/2021, with respect to the rejection(s) of claim(s) 20 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Heugel (US 20160243618) in view of JP (H0453640).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20-28, 30-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heugel (US 20160243618) in view of JP (H0453640, hereinafter JP’640).
Regarding claim 20, Heugel discloses an additive manufacturing system, comprising: a tunnel chain, the tunnel chain comprising (Figure 1, 2,-c, [0022], [0023], tunnel-33): one or more supply openings configured to introduce the plurality of displaceable containers to the tunnel chain ([0023]); a plurality of tunnel portions integrated within respective ones of a plurality of housing units (Figure 2c, tunnel-33, housing units 30,34,35), the plurality of housing units comprising one or more process stations and/or one or more handling stations (Figure 1, 2, [0028],handling station-35), the plurality of tunnel portions collectively defining a tunnel (Figure 2c); a transport path configured to transport the plurality of displaceable containers through the tunnel defined by the plurality of tunnel portions (Figure 2, [0027]);
Further re: the limitation that one or more expansion regions respectively configured to receive a respective one of the plurality of displaceable containers while allowing one or more additional displaceable containers to move along the transport 5-7,page 3, line 110-112 )forming an expansion region; wherein the one or more expansion regions respectively comprise a bypass station and/or an operating position of one of the one or more process stations (Figure 5-7 ); wherein at least one of the plurality of housing units comprises at least one of the one or more expansion regions integrated within the respective one of the plurality of housing units (Figure 7, page 116-121).
It would have been obvious for one ordinary skilled in the art to modify the teachings of Heugel with the diverter taught by JP’604 for the purpose of manufacturing of multiple objects in the production line.
Regarding claim 21, Heugel discloses the one or more process stations and/or the one or more handling stations are configured to perform an additive manufacturing process comprising (Figure 2, handling station-35): positioning displaceable containers in a container magazine and/or removing displaceable containers from the container magazine (Figure 1, [0028], handling station-35); introducing displaceable containers into the tunnel chain and/or removing displaceable containers from the tunnel chain ([0028]); additively manufacturing objects within at least some of the plurality of displaceable containers using selective laser melting and/or selective laser sintering ([0013], [0028]); unpacking the objects from the displaceable containers used to additively manufacture the objects ; supplying fresh construction material and/or ([0028]).
Regarding claim 22, Heugel/JP’640 disclose the expansion region that are respectively configured to receive one displaceable containers comprising: a construction container (container-5), a metering container ([0027]), an overflow container (Figure 3,[0055]).
Regarding Claim 23, Heugel discloses that one or more tunnel connection elements respectively coupled to one or more of the supply openings and/or respectively disposed between adjacent ones of the plurality of housing units (Figure 2, interface -33 contains opening through which the replaceable container -5 can be taken from one station to another), wherein the tunnel defined by the plurality of tunnel portions is further defined by the one or more tunnel connection elements (Figure 2).
Regarding Claim 24, Heugel discloses that respective ones of the one or more tunnel connection elements are flange-mounted to a corresponding one of the one or more supply openings and/or to a corresponding one of the plurality of housing units (Figure 2, [0023-[0024]]).
Regarding claim 25 Heugel discloses that one or more tunnel connection elements comprises: a linear tunnel connection element (Figure 2c, element/interface-33).
Regarding claim 26, Heugel discloses that at least one of the one or more tunnel connection elements comprises at least one of the one or more expansion regions (Figure 2f, expansion region comprising unpacking station-34).
Regarding claim 27-28, Heugel discloses that inerted space operably coupled to the tunnel chain ([0026]), protective gas are inert gas) and the inerted space is configured to inertize displaceable containers to be introduced into the tunnel chain and/or to unpack components having been additively manufactured in a displaceable container, the displaceable container having been transported into the inerted space via the tunnel chain ([0026]).
Regarding claim 30, Heugel discloses that one or more container magazines configured to hold a plurality of displaceable containers to be introduced into the tunnel chain and/or having been removed from the tunnel chain ([0034], replacement station-36).
Regarding claim 31, Heugel discloses that respective ones of the one or more expansion regions are disposed laterally and/or vertically adjacent to a corresponding one of the plurality of tunnel portions (Figure 2f, expansion region comprising unpacking station-34 disposed vertically in the tunnel portions).
Regarding claim 32, Heugel/JP’640 discloses that at least one of the plurality of housing units comprises at least one of the one or more expansion regions disposed above a corresponding one of the plurality of tunnel portions (Figure 2f, expansion region comprising unpacking station -34 disposed vertically in the tunnel portions), wherein the at least one of the one or more expansion regions is configured ([0034]).
Regarding claim 33, Heugel discloses that the tunnel chain comprises an inlet, and an outlet and/or one or more closed ends, and wherein the tunnel chain is configured to maintain a protective atmosphere comprising an inert gas ([0023], interface-33 has opening so that replaceable container-5 can be taken form one station to another, [0026], interface-33 connected to workstation comprises of the protective gas).
Regarding claims 34-35, Heugel discloses that the transport path comprises a linear transport path and non-linear transport path and plurality of transport paths (Figure 2).
Regarding claim 36, Heugel discloses that the tunnel chain comprises: guiding elements configured to guide the plurality of displaceable containers along the transport path ([0027]).
Regarding claim 37, Heugel discloses that the tunnel chain comprises: a drive mechanism configured to move respective ones of the plurality of displaceable containers along the transport path and/or between the transport path and the one or more expansion regions ([0034], “the filled replaceable container is brought from the manufacturing station -30 into the replacement station 36, and the empty replaceable container is brought from the replacement station -36 into the manufacturing station -30, so that the production of a new object can be started immediately”); and/or a controller configured to control movements of respective ones ([0017],[0020]).
Regarding claim 38, Heugel discloses that the plurality of displaceable containers respectively comprise a self-drive mechanism, and wherein the plurality of displaceable containers are movable through the transport path and/or between the transport path and the one or more expansion regions by the respective self-drive mechanism ([0034]).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heugel et. al. (US 20160243618) and JP (H0453640 hereinafter JP’640) as applied to claim 28, in view of Ederer (US 20120113439).
Regarding claim 29, Heugel discloses that a controller carry out preparatory operating steps and/or unpacking operating steps (Figure 1, [0023], controller-29) but did not specifically disclose that a robot is configured to carry out the operating/unpacking steps.  In the same field of endeavor pertaining to the art of additive manufacturing, Ederer discloses that robot-7 will be able to continuously remove the components provided with auxiliary structure (Figure 4, [0067]-[0070]).
It would be obvious for one ordinary skilled in the art to modify the unpacking section of Heugel ([0039]) with a robotic controller taught by Ederer for the purpose of cleaning and blowing the remaining powder effectively from the unpacking station.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/DEBJANI ROY/Examiner, Art Unit 1741                     

/MARC C HOWELL/Primary Examiner, Art Unit 1774